Citation Nr: 1456399	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-43 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a bilateral foot disorder.

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2014, the Veteran presented sworn testimony at a hearing before the undersigned.  A transcript of that hearing is of record.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral foot disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral foot disorder, which he contends began in service and has been continuing and recurrent since that time.  During an August 2010 VA examination, he was diagnosed with chronic strain of the left foot due to the residuals of bunion surgery, and chronic strain of the right foot due to bunions.  He testified that he did not have any problems with bunions prior to service, and there is no bunion or foot problem noted on his November 1979 entrance examination.  A review of his service treatment records (STRs) shows that he was treated for bunions multiple times during service.  See January 1982, September-October 1986, and April-June 1989 STRs.  Further, the Veteran testified that his bilateral bunions and/or associated foot pain has been persistent and recurrent since his separation from service.  See Hearing Tr. at 3-6.  Although there is no medical opinion of record stating that a nexus exists between his symptoms during service and his post-service diagnoses, the Veteran is competent to give testimony concerning the onset and recurrence of his bunions and foot pain because they are readily observable disorders, and the Board finds his reports credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Therefore, when combined with the documented evidence of record, specifically the in-service diagnoses of bunions and the August 2010 post-service diagnoses of the residuals of bunions, the Veteran's lay statements provide probative evidence of recurrent bunions since service with respect to the claimed bilateral foot disorder.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence may be sufficient to establish nexus in certain cases).  Based on the above the considerations and resolving all doubt in the Veteran's favor, the Board finds that his current bilateral foot disability had its onset in service.  As such, the Board concludes that the criteria for service connection have been met.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (service connection may be granted if the evidence shows that a particular injury or disease resulting in disability was incurred coincident with service).  



ORDER

Service connection for a bilateral foot disability is granted.


REMAND

The Veteran also seeks service connection for a low back disorder.  During a hearing before the Board, he testified that he received treatment from the VA Medical Center (VAMC) in Fort Rucker, Alabama, in connection with his current low back pain, and was diagnosed with a slipped disc.  See Hearing Tr. at 9.  Records of this treatment have not been associated with the claims file, and it does not appear that they were reviewed by the VA examiner who conducted the Veteran's back examination in August 2010.  As such, this issue must be remanded to obtain the outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (concerning VA's duty to obtain VA medical records).  If those records contain relevant evidence concerning the Veteran's low back disorder, they should be provided to a VA examiner for review, and an addendum opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4)(i) (a VA examination and opinion should consider all relevant evidence of record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's low back disorder, including all records from the Wiregrass Community-Based Outpatient Clinic in Fort Rucker, Alabama and/or the Montgomery VAMC.  

2.  After the above development has been completed, and if any additional relevant evidence, to include VA or private treatment records, is received, obtain an addendum to the August 2010 VA examination report addressing the current nature, onset and etiology of the Veteran's low back disorder.  

3.  Thereafter, readjudicate the matter on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


